Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2016

                                      No. 04-16-00662-CV

  Melissa FUENTES, Individually, and as Next Friend of Victor Robert Fuentes and Isabella
                           Elaine Fuentes, Minor Plaintiffs,
                                       Appellant

                                                 v.

                            TEXAS MUTUAL INSURANCE CO.,
                                      Appellee

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 5910
                           Honorable Pedro Gomez, Judge Presiding

                                         ORDER
       The original clerk’s record showed a summary judgment order signed on May 18, 2016.
Based on that order, it appeared that Appellant’s notice of appeal was not timely filed.
       On November 17, 2016, we ordered Appellant to file a written response to show cause
why this court has jurisdiction in this appeal. A supplemental clerk’s record was timely filed
which includes a final judgment signed on July 12, 2016.
       Given this additional information, we conclude the August 11, 2016 motion for new trial
was timely filed, it extended the deadline to file the notice of appeal, the October 10, 2016 notice
of appeal was timely, and we have jurisdiction in this appeal. See TEX. R. APP. P. 26.1.
       Our November 17, 2016 show cause order is satisfied.            We reinstate the appellate
timetable. Appellant’s brief is due on December 28, 2016.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle, Clerk